NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       DEC 20 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ESTEBAN MEDINA-MORA,                            No.    15-72571

                Petitioner,                     Agency No. A203-247-676

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted December 18, 2017**


Before:      WALLACE, SILVERMAN, and BYBEE, Circuit Judges.

      Esteban Medina-Mora petitions for review of the Board of Immigration

Appeal’s (“BIA”) order dismissing his appeal from an immigration judge’s

decision denying adjustment of status and cancellation of removal. We have

jurisdiction under 8 U.S.C. § 1252. We review de novo questions of law, including


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
constitutional claims, and we review for substantial evidence factual findings.

Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005). We deny the

petition for review.

      The agency did not err in concluding that Medina-Mora was statutorily

ineligible for adjustment of status under 8 U.S.C. § 1255(i) because he is

inadmissible under 8 U.S.C. § 1182(a)(9)(C)(i)(I), where substantial evidence

supports the agency’s determination that he reentered the United States without

being admitted, after previously accruing more than one year of unlawful presence.

See Garfias-Rodriguez v. Holder, 702 F.3d 504, 513-14 (9th Cir. 2012) (en banc).

Medina-Mora’s contention that the agency relied on a vague record in assessing

inadmissibility lacks merit.

      Medina-Mora has not established that the different treatment of pre-April 1,

1997, unlawful presence in sections 1182(a)(9)(C)(i) and 1182(a)(9)(B) violates

his due process rights. See, e.g., Lawrence v. Holder, 717 F.3d 1036, 1041 n.9 (9th

Cir. 2013) (addressing a “half-hearted” equal protection argument and noting that

Congress can “draw lines that specify effective dates when it enacts or amends

relief statutes.”); Abebe v. Mukasey, 554 F.3d 1203, 1206 (9th Cir. 2009) (en banc)

(per curiam) (“Congress has particularly broad and sweeping powers when it

comes to immigration, and is therefore entitled to an additional measure of




                                         2                                    15-72571
deference when it legislates as to admission, exclusion, removal, naturalization or

other matters pertaining to aliens.”).

      Substantial evidence supports the agency’s determination that Medina-Mora

is statutorily ineligible for cancellation of removal based on a lack of good moral

character, where he provided false testimony under oath and did not demonstrate

that he recanted his false testimony. See 8 U.S.C. §§ 1101(f)(6) (barring a finding

of good moral character for any person who has given false testimony for the

purpose of obtaining any immigration benefit), 1229b(b)(1)(B); Valadez-Munoz v.

Holder, 623 F.3d 1304, 1310 (9th Cir. 2010) (“recantation must be voluntary and

without delay” (citation and quotation marks omitted)).

      Contrary to Medina-Mora’s contentions, the agency did not apply an

incorrect legal standard, ignore issues, or rely on an unclear or incomplete record

in assessing good moral character.

      PETITION FOR REVIEW DENIED.




                                          3                                   15-72571